Citation Nr: 0316480	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary metastases, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for bilateral hearing loss and recurrent metastatic melanoma 
(presently recharacterized as malignant melanoma with 
pulmonary metastases, claimed as due to Agent Orange 
exposure).  The veteran perfected a timely appeal of this 
determination to the Board.

When this case was initially before the Board in January 
2003, his claim of service connection for bilateral hearing 
loss was denied, and thus this issue is no longer before the 
Board.  In that January 2003 decision, the Board determined 
that the veteran's malignant melanoma with pulmonary 
metastases required further development.

In March 2003, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


REMAND

In January 2003, the Board undertook additional development 
of the veteran's claim seeking a service connection for 
malignant melanoma with pulmonary metastases pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board 
obtained a copy of the June 2003 VA examination, including an 
addendum to that examination dated that same month, in light 
of the Federal Circuit's decision, the case must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claim of service connection for 
malignant melanoma with pulmonary 
metastases in light of the evidence 
received since its January 2002 
Supplemental Statement of the Case.

2.  If the determination remains adverse 
to the veteran, he must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
January 2002 Supplemental Statement of 
the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


